Citation Nr: 0214137	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-00 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran's claim for an increased rating for bilateral 
hearing loss was previously before the Board, and in a June 
2000 decision it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.

In the appellant's September 2002 brief, the veteran's 
representative appears to be raising the issue of entitlement 
to an increased evaluation for the veteran's service-
connected tinnitus.  This issue is not in appellate status 
and is referred to the RO for appropriate action.


FINDING OF FACT

The veteran has Level I hearing in his right ear and Level II 
hearing in his left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable rating evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.85, Diagnostic Code 6100 (1998 & 2001); 
66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102 and 3.159).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in an August 1998 letter and rating decision of the evidence 
needed to substantiate his claim, and was provided an 
opportunity to submit such evidence.  Moreover, in a December 
1998 statement of the case, and a supplemental statement of 
the case issued in July 2002, the RO notified the veteran of 
regulations pertinent to increased rating claims, informed 
him of the reasons why his claim has been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  In the July 2002 
supplemental statement of the case, the veteran was also 
notified of the specific evidence that would be obtained by 
VA on his behalf.  The veteran was informed that VA would 
obtain all relevant service medical records, VA medical 
records, and reports of examination or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
existing records, i.e., location and dates of treatment, and 
the conditions for which treatment was received.  The Board 
finds that the foregoing information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
of the new statute in that the veteran was clearly notified 
of the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been received, as have private 
treatment reports.  In addition, the veteran was provided 
with VA audiological examinations in July 1998 and October 
2000.  All known and available service, private, and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  The veteran does not appear to 
contend otherwise.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  As such, there has been no prejudice to the veteran 
that would warrant further development, the veteran's 
procedural rights have not been violated.  Accordingly, the 
Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West Supp. 1991); 38 C.F.R. Part 4 (2001).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2001).  In addition, a disability rating may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2001).  Moreover, since the present appeal arises from an 
initial rating decision which established service connection 
and assigned the initial disability evaluation, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim; a process known as "staged rating."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran has been assigned a noncompensable disability 
rating for bilateral hearing loss.  He contends that his 
hearing loss is more disabling than currently evaluated, and 
has appealed for a compensable evaluation.

The VA Rating Schedule that addresses the ear and other sense 
organs was amended effective June 10, 1999.  See 64 Fed. Reg. 
25202 (1999).  As this change took effect during the pendency 
of the veteran's appeal, both the former and the revised 
criteria will be considered in evaluating the veteran's 
bilateral hearing loss.  The United States Court of Appeals 
for Veterans Claims has held that when there has been a 
change in an applicable statute or regulation after a claim 
has been filed but before a final decision has been rendered, 
VA must apply the version of the statute or regulation which 
is most favorable to the claimant, unless Congress has 
expressly provided otherwise or has authorized VA to provide 
otherwise and VA has done so.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  VAOPGCPREC 3-2000; see also 
38 U.S.C.A. § 5110(g) (West 1991).  As stated, the Board will 
apply the law cited above that is most favorable to the 
veteran.  However, the differences between the former 
criteria and the revised criteria as applied to this case are 
not substantive as will be set forth below.

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 
4.85, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c) (effective before 
June 10, 1999).

The current version of the Ratings Schedule provides a table 
for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c) (2001).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2001).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 4.86(b) 
(2001).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this case, there are several medical records relating to 
the veteran's bilateral hearing loss.  However, none of these 
records support a finding that the hearing loss warrants a 
compensable evaluation under any pertinent criteria.  In 
particular, the veteran's service medical records contain no 
complaints, treatment, or diagnoses of any hearing loss.  In 
May 1991, statements from the veteran, his wife, and H.J. all 
reflect that the veteran's hearing has worsened since active 
service.  

A July 1998 VA examination report noted that the veteran's 
right ear puretone auditory thresholds were 20, 20, 50, 70, 
and 60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz 
respectively.  His left ear auditory thresholds were 15, 15, 
60, 70, and 75 decibels at the same Hertz.  The average 
puretone threshold was 50 decibels for the right ear and 65 
for the left.  Speech recognition scores were 96 percent in 
the right ear and 92 percent in the left.  

A November 1998 audiological report from the Madison County 
Hospital showed that the veteran suffered high frequency 
hearing loss in both ears.  

In October 2000, the veteran was afforded a VA audiological 
examination.  His puretone auditory thresholds were tested at 
500, 1000, 2000, 3000, and 4000 Hertz.  His right ear showed 
25, 20, 45, 65, and 60 decibels respectively, and his left 
reflected 25, 25, 65, 75, and 75 decibels at the same levels.  
The average puretone threshold was 47.5 decibels for the 
right ear and 60 for the left.  Speech recognition was 92 
percent in the right ear and 96 percent in the left. 

Applying both the former and the revised criteria found in 38 
C.F.R. § 4.85 at Table VI, both the July 1998 and the October 
2000 examination reports yield a numerical designation of I 
for the right ear (42 to 49 percent or 50 to 57 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination) and II for the left ear 
(between 58 and 65 average puretone decibel hearing loss, 
with between 92 and 100 percent speech discrimination).  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of 0 percent, 
or noncompensable, under Diagnostic Code 6100.  The Board 
thus finds that the veteran's bilateral hearing loss was 
properly assigned a noncompensable evaluation under 
Diagnostic Code 6100, and concludes that the preponderance of 
the evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss under both the former 
and the revised criteria.

The Board has considered the application of 38 C.F.R. § 4.86 
(2001), however, the veteran's hearing loss does not met the 
criteria for this chart.

The Board has also considered the veteran's statements that 
his hearing loss warrants an increased evaluation because 
this disability has worsened over time.  The Board has also 
reviewed the report of the private audiology evaluation 
submitted by the veteran.  However, the objective VA medical 
evidence simply has not shown that his service-connected 
hearing loss has increased to a compensable level under the 
provisions of 38 C.F.R. § 4.85.  His contentions are 
insufficient to establish entitlement to a compensable 
evaluation for defective hearing because "disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  See Lendenmann, 3 Vet. App. at 349.  Here, the 
mechanical application clearly establishes a noncompensable 
disability evaluation under Diagnostic Code 6100.  Further, 
the Board notes that the VA examinations conducted both 
before and after the November 1998 private audiology 
evaluation are consistent with each other.  Greater weight 
must be accorded these VA examination findings that were 
conducted in accordance with the applicable regulation in 
this case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds, in this case that the disability picture for 
the veteran's bilateral hearing loss is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  It has not been shown that the veteran 
has required frequent hospitalizations for his bilateral 
hearing loss.  Moreover, there is no evidence that the 
veteran's hearing loss has markedly interfered with his 
employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

In conclusion, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for bilateral 
hearing loss.  Thus, the benefit of the doubt rule need not 
be considered.  See 38 U.S.C.A. § 5107(b)


ORDER

A compensable evaluation for bilateral hearing loss is 
denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

